Case 1:16-cv-25203-KMW Document 48-1 Entered on FLSD Docket 01/25/2019 Page 1 of 7




                    EXHIBIT A
Case 1:16-cv-25203-KMW Document 48-1 Entered on FLSD Docket 01/25/2019 Page 2 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 16-25203-CIV-WILLIAMS/TORRES

   EIGHTEEN SEVENTY LP, MARIE
   KENNEDY FOUNDATION AND PAUL L.
   KENNEDY,

                                  Plaintiffs,

                       v.

   STUART KINNEAR ROBERTSON,
   MICHÈLE FLEURY ROBERTSON, EAST
   PACIFIC GROUP LIMITED, CRUPE
   FOUNDATION, ANDREAS R. BIHRER AND
   BIHRER RECHTSANWÄLTE AG,

                                  Defendants.




                              DECLARATION OF PAUL L. KENNEDY

           I, PAUL L. KENNEDY, declare as follows:
           1.     I submit this declaration in support of Plaintiffs’ Motion for Final Judgment. If

   called as a fact witness to testify, I am able to testify competently about the matters contained in

   this declaration.

           2.     I am a member, and since 2015 Chairman, of the board of directors of CRUPE

   Pte. Ltd. (“CRUPE”).

           3.     As described more fully in Paragraph 5 of the Complaint in this matter, Defendant

   Stuart Kinnear Robertson (“Robertson”) served as a Director and Chief Executive Officer of

   CRUPE from its founding in approximately 2010 until 2015, and he was a director and officer of

   CRUPE’s affiliate, Crupe Framing AG (“Crupe Framing”), which issued debt to plaintiffs

   Eighteen Seventy and Marie Kennedy Foundation. For part of that period, Robertson also


   93147858_1
Case 1:16-cv-25203-KMW Document 48-1 Entered on FLSD Docket 01/25/2019 Page 3 of 7

                                                                                                       2


   beneficially controlled CRUPE and its subsidiaries. In those capacities, Robertson had

   disclosure duties to CRUPE, its investors, as well as to Crupe Framing debtholders.

           4.        As described more fully in Paragraph 7 of the Complaint, Defendant East Pacific

   Group Limited (“East Pacific”) is a holding company owned and controlled by defendant

   Robertson, and is domiciled in Hong Kong. East Pacific was and is the alter ego of Robertson,

   and it is liable for any claims against him. In entering into a management agreement with

   CRUPE dated January 1, 2012, East Pacific acquired by the terms of the agreement its own

   fiduciary duty to the Company and its investors and was obligated to avoid any conflict of

   interest with them, and thereby to disclose to plaintiffs the true state of CRUPE’s condition as

   described herein. See East Pacific Group Consulting Agreement, attached hereto as Exhibit 1.

           5.        As described more fully in Paragraph 8 of the Complaint, Defendant CRUPE

   Foundation is organized under the laws of Switzerland and is headquartered in Switzerland.

   Upon information and belief, it was established by, has been and is under the control of, and is

   an alter ego of, Robertson.

           6.        The intellectual property that CRUPE owned relating to a unique building

   material (“CRUPE IP”) is the most valuable part of the Company, and according to the

   Defendants’ own appraisal, is worth $100,000,000. See October 2013 Option Agreement,

   attached hereto as Exhibit 2, at Par. 4.3 and 6.1.

           7.        As described more fully in Paragraphs 16-21 of the Complaint, Robertson induced

   Plaintiffs to invest in CRUPE and East Pacific through false representations and omissions of

   material facts.

           8.        As a result of Defendants’ various misrepresentations and omissions, Plaintiffs

   loaned money and purchased securities of CRUPE in an amount totaling $10,688,000. As also



   93147858_1
Case 1:16-cv-25203-KMW Document 48-1 Entered on FLSD Docket 01/25/2019 Page 4 of 7

                                                                                                      3


   described in Paragraphs 21 and 22 of the Complaint, those purchases and loans involved the

   following:

                 a. Eighteen Seventy funded a purchase of $3,313,000 in CRUPE shares on

                     February 15, 2012. See February 9, 2012 Letter to J.P. Morgan and J.P.

                     Morgan Account Statement, attached collectively hereto as Exhibit 3.

                 b. In July 2012, Eighteen Seventy invested $1,800,000 in CRUPE A-1

                     Preference Shares. See July 24, 2012 Letter to J.P. Morgan and J.P. Morgan

                     Account Statement, attached collectively hereto as Exhibit 4.

                 c. On November 6, 2012, I signed a term sheet for a $2,000,000 loan to CRUPE.

                     See Term Sheet for $2,000,000 Loan, attached hereto as Exhibit 5. This loan

                     provided security for a credit facility with UBS. See Application and Final

                     Letter of Credit, attached collectively hereto as Exhibit 6. This letter of credit

                     is still outstanding.

                 d. On September 30, 2013, Eighteen Seventy invested $500,000 in CRUPE A-1

                     Preference Shares. See September 30, 2013 Letter to J.P. Morgan and J.P.

                     Morgan Account Statement, attached collectively hereto as Exhibit 7. Also on

                     September 30, 2013, the Marie Kennedy Foundation wired $500,000 to

                     CRUPE. See Marie Kennedy Foundation’s September 30, 2013 Letter to

                     Dominick & Dominick, and Dominick & Dominick Account Statement,

                     attached collectively hereto as Exhibit 8. $150,000 of this wire was used to

                     purchase shares in Crupe. The other $350,000 was booked as a loan that, on

                     October 3, 2015, was converted to 41,989 Crupe shares estimated to be valued

                     at $420,000.



   93147858_1
Case 1:16-cv-25203-KMW Document 48-1 Entered on FLSD Docket 01/25/2019 Page 5 of 7

                                                                                                 4


                e. On November 29, 2013, I entered into a Bridge Loan Agreement in which I

                   agreed to loan CRUPE $100,000, and my wife loaned CRUPE another

                   $100,000. See Bridge Loan Agreement and wire transfer confirmed, attached

                   collectively hereto as Exhibit 9; see also Payment Slip dated December 5,

                   2013, and an email from CRUPE confirming receipt of the loan on December

                   10, 2013, attached collectively hereto as Exhibit 10. I later converted my loan

                   into 7,778 shares of CRUPE. See Conversion Notice, attached hereto as

                   Exhibit 11.

                f. On May 23, 2014, Eighteen Seventy funded its investment of $1,000,000 in

                   CRUPE shares. See May 22, 2014 Letter to J.P. Morgan and J.P. Morgan

                   Account Statement, attached collectively hereto as Exhibit 12.

                g. In October 2014, Eighteen Seventy loaned CRUPE $700,000 in effect by

                   providing additional security for the above-mentioned credit facility with

                   UBS. See September 23, 2014 Letter of Credit Application and October 2,

                   2014 Letter of Credit, attached collectively hereto as Exhibit 13.

                h. On November 10, 2014, Eighteen Seventy invested $300,000 in CRUPE

                   shares. See November 10, 2014 Letter to J.P. Morgan and J.P. Morgan

                   Account Statement, attached collectively hereto as Exhibit 14.

                i. In May 2015, Eighteen Seventy loaned $200,000 to CRUPE. See May 20,

                   2015 Letter to J.P. Morgan and J.P. Morgan Transactions, attached

                   collectively hereto as Exhibit 15.




   93147858_1
Case 1:16-cv-25203-KMW Document 48-1 Entered on FLSD Docket 01/25/2019 Page 6 of 7

                                                                                                       5


                  j. On April 1, 2016, Eighteen Seventy loaned $70,000 to CRUPE. See March

                      31, 2016 Letter to J.P. Morgan and J.P. Morgan Account Statement, attached

                      collectively hereto as Exhibit 16.

                  k. On April 1, 2016, the Marie Kennedy Foundation wired $35,000 to CRUPE.

                      See March 31, 2016 Letter to Wunderlich Securities and Account Documents

                      from Dominick & Dominick, attached collectively hereto as Exhibit 17. This

                      amount was converted to a loan on July 29, 2016.

           9.     Defendants also concealed their plan to transfer the valuable CRUPE intellectual

   property by transferring to the Crupe Foundation the shares of a CRUPE subsidiary that held the

   intellectual property. Defendants completed this transaction by way of a November 2012

   Transfer Agreement and December 2013 recording in the Swiss Commercial Registry. See

   Transfer Agreement, attached hereto as Exhibit 18. This transaction rendered Plaintiffs’ shares

   and debt of CRUPE and its subsidiaries effectively worthless.

           10.    Over a period of time from 2015 to October 2016, Plaintiffs discovered that

   Defendants had made misrepresentations and omissions, and engaged in fraud. Plaintiffs fully

   understood the extent of the fraud when former defendant Andreas Bihrer testified that since

   early 2011, he and Robertson planned to transfer CRUPE’s intellectual property out of the

   country and into a foundation. See Excerpt of Bihrer Affidavit, attached hereto as Exhibit 19.

           11.    As a result of that discovery, Plaintiffs filed the Complaint in this action, asserting

   claims of common law fraud, negligent misrepresentation, and violation of Section 10(b) and

   Rule 10b-5 of the Securities Exchange Act.

           12.    Plaintiffs retained Hughes Hubbard & Reed LLP’s to represent them in this

   action, and have been obligated to pay their fees and costs.



   93147858_1
Case 1:16-cv-25203-KMW Document 48-1 Entered on FLSD Docket 01/25/2019 Page 7 of 7
